                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

LUTHER FITZGERALD STINSON, JR.                     §
                                                   §
VS.                                                §           CIVIL ACTION NOS. 4:18cv195,
                                                   §           4:18cv196, 4:18cv198, 4:18cv199
DIRECTOR, TDCJ-CID                                 §

                                     ORDER OF DISMISSAL

        Petitioner Luther Fitzgerald Stinson, Jr., an inmate confined in the Texas prison system,

proceeding pro se, brings these petitions for a writ of habeas corpus challenging his Collin County

convictions. The cause of action was referred to United States Magistrate Judge Kimberly C. Priest

Johnson, who issued a Report and Recommendation concluding that the petitions should be dismissed

as time-barred. Petitioner has filed objections.

        The Report of the Magistrate Judge, which contains her proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and having

made a de novo review of the objections raised by Petitioner to the Report, the Court is of the opinion

that the findings and conclusions of the Magistrate Judge are correct and Petitioner’s objections are

without merit. Therefore, the Court hereby adopts the findings and conclusions of the Magistrate Judge

as the findings and conclusions of the court.

        Accordingly, it is ORDERED that the petitions for a writ of habeas corpus are DENIED and

the cases are DISMISSED with prejudice. A certificate of appealability is DENIED. All motions not

previously ruled on are hereby DENIED.

             .    SIGNED this the 7th day of November, 2018.




                                                             _______________________________
                                                             RICHARD A. SCHELL
                                                             UNITED STATES DISTRICT JUDGE
